Case 5:19-cv-01401-EEF-MLH Document 15 Filed 09/17/20 Page 1 of 1 PageID #: 135




                         UNITED STATES DISTRICT COURT

                  FOR THE WESTERN DISTRICT OF LOUISIANA

                                SHREVEPORT DIVISION

 JOHNNY R. WILLIAMS                                CIVIL ACTION NO. 19-1401-P

 VERSUS                                            JUDGE FOOTE

 WALTER TOLLIVER, ET AL.                           MAGISTRATE JUDGE HORNSBY

                                    JUDGMENT

        For the reasons stated in the Report and Recommendation of the Magistrate Judge

 previously filed herein, and after an independent review of the record, and noting the lack

 of written objections filed by Plaintiff, and determining that the findings are correct under

 the applicable law;

        IT IS ORDERED that Plaintiff’s complaint is DISMISSED WITHOUT

 PREJUDICE for failure to prosecute pursuant to Rule 41(b) of the Federal Rules of Civil

 Procedure.

        THUS DONE AND SIGNED, in chambers, at Shreveport, Louisiana, on this

 _16th__ day of September, 2020.




                                           ELIZABETH ERNY FOOTE
                                        UNITED STATES DISTRICT JUDGE
